Citation Nr: 1715066	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  11-19 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a February 2010 rating decision of the VA Regional Office in Nashville, Tennessee that denied entitlement to service connection for blood in the urine.  

The Veteran was afforded a hearing in September 2013 in Washington, DC before a Veteran's Law Judge who subsequently retired from the Board.  The transcript is of record.  Regulation requires that the Member of the Board who conducts a hearing must also participate in the final determination of the claim.  Since the Board member who convened the 2013 hearing is no longer available, the Veteran was sent a letter in January 2017 offering him the opportunity to appear for another hearing in accordance with 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  However, he declined to have another hearing in a response received in January 2017.  The Board will of course consider the testimony provided on personal hearing in September 2103.

During the pendency of the appeal, the issues of entitlement to a compensable evaluation for right long finger fracture residuals and entitlement to service connection for right little finger disability, which were also on appeal, were adjudicated by Board decision in July 2014.  These matters are no longer for appellate consideration.  The issue of entitlement to service connection for disability manifested by hematuria was remanded for further development.

The Board observes that the Veteran has raised the matter and applied for an annual clothing allowance.  This claim is not properly before the Board for appellate review and it is referred to the RO for an appropriate response.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that he has had persistent blood in his urine (hematuria) since service for which service connection is warranted.  In correspondence dated in March and October 2010, he suggests that blood in his urine may be related to Agent Orange exposure while stationed in Thailand.

Review of the record discloses that while in service, there were multiple notations of hematuria, including an August 1991 entry to the effect that the Veteran had a history of such.  In May 2010, VA outpatient records noted that the Veteran had been having hematuria since the 1970s, and had been evaluated in the military by cystoscopy, and intravenous pyelograms in 1978 and in the 1980s, but that the cause of his symptoms had not been found.  

The Veteran underwent a VA examination for compensation and pension purposes in September 2014 where a history of persistent microscopic hematuria since he was in his 30s was noted.  It was reported that when the Veteran had last presented to the VA urology clinic in 2011, it was recommended that he undergo a cystoscopy but that he had refused.  It was noted that he was also being seen by a Dr. Gubin of the Urology Group.  Following examination, the examiner related that before the Veteran's his disability status could be determined, he needed a complete microscopic hematuria work-up including CT urogram and flexible cystoscopy.  The Veteran was reported to have stated that he would have the testing performed by an outside urologist.  

In November 2014, the RO requested a review of the evidence and a medical opinion as to whether any hematuria found was indicative of an underlying disease process traceable to service.  The examiner reviewed the record and provided recent chronology.  It was essentially found, however, that since there was no available evidence that further evaluation or diagnostic testing had been performed, as requested by the VA urology specialist, it was not possible to assign a diagnosable disease process to his symptoms without resorting to mere speculation.

The record as it stands thus indicates that the Veteran has not obtained diagnostic testing from VA, as requested by the VA examiner in 2014, to ascertain the etiology of his hematuria.  He related at that time that he would have this done by an outside physician, but no clinical results of such are of record.  As it appears that result of appear to be crucial to his claim, it would behoove the Veteran to provide additional information and/or authorization to obtain clinical records from his outside provider(s) for VA review and consideration.  As such, the Veteran should be contacted and requested to identify all health care providers, including Dr. Gubin, who have treated him for symptoms of hematuria and submit authorization for release of those records.  The RO should thereafter attempt to secure these records and associate them with the electronic claims file.

Additionally, the Board observes that Veteran receives continuing VA outpatient treatment for symptoms that include urological symptoms.  The most recent records date through April 2016.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 C.F.R. § 5103A(c)(2) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records dating from May 2016 through the present and associate them with the electronic record.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran by letter and request that he provide authorization specifying the complete names and addresses for Dr. Gubin and any other provider who has treated him for symptoms of hematuria and/or conducted urological testing, including complete microscopic hematuria work-up including CT urogram and flexible cystoscopy.  After securing the necessary releases, the RO must retrieve this information and associate it with Virtual VA/VBMS.  All attempts to obtain records must be documented in the claims file.

2.  The RO should retrieve VA clinical records dating from May 2016 and associate them with the claims file.  If such records cannot be located, the RO must document the attempts that were made to locate them and explain in writing why additional efforts to locate or obtain any government records would be futile.  Then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to secure that evidence; and (c) inform the Veteran of any further action it will take with respect to the claim.  The Veteran must be given an opportunity to respond.  

3.  After taking any further development deemed appropriate, including additional VA examination if deemed indicated, re-adjudicate the claim.  If the benefit sought on appeal is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

